Citation Nr: 0519002	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,         New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.D.



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1979 to 
August 1980.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) from March 1997 and December 1997 rating 
decisions of the New York and Huntington ROs, respectively.  
The appeal is under the jurisdiction of the New York, New 
York, RO.

In May 2003, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board for further development.


FINDINGS OF FACTS

1.  The veteran has mild depression, which does not result 
in: (1) considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people; 
(2) psychoneurotic symptoms which cause reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment; (3) 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.

2.  The veteran has the following service-connected 
disabilities:  major depression, rated 30 percent disabling; 
angina pectoris secondary to intimal disease in distal left 
anterior descending branch of the left anterior coronary 
artery, rated 30 percent disabling; left thoracic outlet 
syndrome, rated 10 percent disabling; right thoracic outlet 
syndrome, rated 10 percent disabling; right acromioclavicular 
condition, rated 10 percent disabling; and history of left 
acromioclavicular separation, rated noncompensable.  His 
combined disability rating is 70 percent.  

3.  The appellant's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 
9405, 9434 (1996 & 2004). 

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, VA will attempt to obtain on behalf of the claimant. VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini II also mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court specifically 
recognized that where the notice was not mandated at the time 
of the initial AOJ decision, as is the situation in the 
veteran's case, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  Although the Court did not 
specifically explain how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  

Service connection for major depression was awarded by a 
March 1997 rating decision and the veteran appealed the 
assigned rating.  In addition, the appellant appealed a 
December 1997 rating decision which denied entitlement to 
TDIU.  In September 2002 and January 2004 letters, VA 
notified the appellant of his 
responsibility to submit evidence in support of his claim.  
These letters, along with the June 1998 Statement of the 
Case, and December 1998 and April 2001 Supplemental 
Statements of the Case, notified him of what evidence, if 
any, was necessary to substantiate his claim.  The above-
mentioned letters also indicated which portion of the 
evidence the veteran was responsible for sending to VA and 
which portion of the evidence VA would attempt to obtain on 
behalf of the veteran.  The letters further suggested that he 
submit any evidence in his possession.  Subsequent to the 
above letters, the RO adjudicated the claim via a February 
2005 Supplemental Statement of the Case.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements of this case.  The 
Board finds that the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been satisfied.  

It is noted that in its May 2003 remand, the Board asked that 
the RO cite to the VCAA in the supplemental statement of the 
case.  The Board explained that in September 2002, the Board 
sent the veteran a letter advising him of the VCAA and 
informing him that he had 30 days to respond to the notice.  
However, the Federal Circuit had basically held that this 
type of notice was invalid as it was contrary to 38 U.S.C.A. 
§ 5103, which provided that a claimant had one year to submit 
evidence in such a situation.  Subsequent to the Board's May 
2003 remand, the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (2003), was passed.  This law 
provides, under section 701(b), that VA may make a decision 
on a claim before the expiration of the one-year period 
referred to in 38 U.S.C.A. § 5103.  Thus, although the RO did 
not comply with the Board's remand, given the change in the 
law, there is no prejudice to the appellant and remand is not 
necessary under Stegall v. West, 11 Vet. App. 268 (1998).  

Applicable Law

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as is the situation in the case at hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson v. West, 12 Vet. 
App.119, 126 (1999).

In November 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125- 
4.130 (2004)) ("current" regulations).  The Board has 
analyzed the veteran's claim under both sets of criteria (as 
did the RO).

9207 Major Depression
Ratin
g
The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community. Totally incapacitating 
psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.






100
Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.



70
Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired. By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.



50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: Depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events). 






30
38 C.F.R. §§ 4.125-4.130, prior to November 7, 1996

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss 
for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, 
recent events)

38 C.F.R. § 4.130, Diagnostic Code 9434 (2004)

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

Rating boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veteran who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

In order to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).

Evidence

During a hearing at the RO, held in October 1998, the veteran 
testified that he was unable to do many of the things he used 
to do because of his physical disabilities and because he was 
fixated on his disabilities.  He reported trouble with 
sleeping because of his physical disabilities and because his 
mind was preoccupied with these disabilities.  He reported 
that the thought of suicide had entered his mind, but not in 
a long time.  He did not think he would ever go through with 
it.  He spent his days helping his parents, to include 
helping them with their taxi business.  His prior employment 
was as a truck driver.  That job, however, was seasonal.  He 
did this work for his friend.  The job was a little tough 
though because there was a lot of heavy carrying and lifting.  

The pertinent medical evidence of record includes the report 
of a February 1997 VA psychiatric examination.  This 
examination report indicates that the veteran reported 
decreased appetite and difficulty with sleep.  He felt that 
his life as well his physical functioning had been 
compromised by a heart condition that in his mind was 
magnified beyond belief.  He had become increasingly 
depressed and at times thinking of ways that he could take 
his life.  The depression had resulted in decrease in 
attention span and affected his recent and remote memory.  
The depression had also become a factor between him and his 
loved ones.  

Mental status examination noted a cooperative, but 
alternatively depressed and angry appearing individual who 
had difficulty with the examination in general.  He was not 
hallucinating, delusional, or psychotic.  His mood and affect 
varied from depression, in which he voiced suicidal ideation, 
to anger, in which he voiced easy irritability and anger with 
small things that annoyed him.  He denied homicidal ideation.  
Recent and remote memory appeared to be impaired by virtue of 
a constant inability to concentrate on one item at a time.  
Insight was superficial and judgment was fair.  The examiner 
commented that the veteran's symptoms relating to his heart, 
while perhaps not major, had resulted in a massive depression 
in him which made him feel hampered, disabled and augmented 
in a negative way for the rest of his life.  His diagnosis 
was major depression and he was assigned a Global Assessment 
of Functioning (GAF) score of 38.  (According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), a GAF score of 
31 to 40 signifies some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing in school). 38 C.F.R. 
§ 4.125.)

A November 1998 VA mental disorders examination report 
indicates that the veteran received a bachelor's degree in 
1991.  Since that time, he had been driving a cab and trying 
to help his parents in their businesses and at home.  The 
appellant's father owned a taxi company as well as a gas 
station.  The appellant did some cooking for his mother, who 
was occupied with taking care of her ill mother.  He broke up 
with his spouse last year due to financial circumstances and 
her feeling that they could not have stability because he 
would never work.  He now had a new girlfriend.  He spent 
most of his time with his family.  He had some friends with 
whom he went to games and camps.  He felt that he had 
emotional problems but was very vague concerning his 
symptoms.  He had periods of depression but stated that these 
did not last terribly long.  He had not attempted suicide.  
He had been in counseling for the last year and half but was 
only seen once per month.  He was taking Ritalin.  

The examiner stated that the veteran was very vague 
concerning his psychological symptoms and often when talking 
about his situation, he was not relevant.  The intensity of 
his affect concerning his disability and struggle with the VA 
seemed entirely inappropriate.  He seemed to have put the 
rest of his life completely on hold.  The examiner suspected 
that this had been possible because he was able to work in 
the family business and was probably being paid off the 
record.  It was suspected that the appellant had structured 
his life in this fashion as a means of dealing with other 
fears that he had about moving on.  He seemed very reluctant 
to grow up and exercise his abilities.  There was clearly 
some depression but most of his problems related to some kind 
of a personality issue that predated his service career.  The 
diagnoses were depressive disorder, heart problems, pain when 
he extended his arms, and obsession with his disability.  His 
GAF score was 50.   (A GAF of 41 to 50 signifies serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  38 C.F.R. § 4.125.)

The Board notes that there are outpatient treatment reports, 
which indicate that the veteran had been receiving mental 
health treatment since 1997.  A June 1997 VA treatment report 
noted that the veteran described life-long symptoms 
consistent with ADD.  Subsequent treatment records indicate a 
diagnosis of ADD.  A November 2000 outpatient treatment 
report indicates that he received relief of his ADD symptoms 
from Ritalin.  


A December 2000 letter from the veteran's VA psychiatrist 
indicates that the veteran's diagnoses were attention deficit 
disorder (ADD) and depression.  He was being managed with 
pharmacotherapy.  His symptoms of depression included 
depressed mood, difficulty with complex tasks, impairment in 
concentration and short term memory, impaired judgment, 
impulsivity, poor motivation.  These symptoms interfered with 
his ability to maintain gainful employment.  The GAF score 
was 48.  

A February 2002 VA outpatient treatment report indicates that 
the veteran had fairly good control of depression and ADD 
symptoms of poor concentration and focus with Ritalin.  His 
sleep and appetite were okay.  There was no psychosis, 
suicidal ideation, or homicidal ideation.  Insight and 
judgment were good.  The veteran was seen in December 2002 
for worsening depression.  He admitted to suicidal ideation 
but denied intent or plan.  He had multiple stressors, 
including birth of child and depression of the mother of the 
child, who was unable to care for the child.  Also his father 
had died in August 2002 and he was having financial problems.  
He was reluctant to restart Ritalin as he felt it caused 
bradycardia.  He stated that he had never been on any other 
antidepressants and he was started on Celexa.  

A February 2003 VA psychiatric examination indicates that the 
veteran had been followed at the VA and was initially given 
Ritalin, but not antidepressants.  He stated that he had been 
prescribed antidepressant medication (Celexa) but was not 
comfortable with the medication.  He did not seem to have 
regular treatment.  The examiner stated that if he did have 
depressive disorder and was in need of treatment, he was 
coming in rather infrequently.  Therefore, there was a 
question about his commitment to treatment.  Overall, the 
treatment history seemed to indicate that there was not a 
real commitment to the treatment process nor were there any 
adequate trials of antidepressant medication, which was 
especially odd if the veteran had a depressive disorder.  The 
veteran reported that he had had a difficult past year and 
half.  He lost his father in August 2002, and his grandmother 
in December 2002.  In addition, his brother had his leg 
amputated.  Further, he had a newborn and the infant's mother 
had problems bonding with the infant due to post-partum 
depression, leaving the care of the baby to the veteran.  

The veteran graduated from college with a Bachelor of Science 
degree in environmental science, which he had never really 
used.  He stated that he had friends.  He also occupied his 
time trying to renovate a home, which he purchased.  He had 
previously renovated a building that was rental property, 
which he lost in the divorce settlement to his first wife.  
He did try to work steadily on this renovated property; 
therefore, it would seem that he was somewhat capable of 
sustaining some type of effort and perhaps employment.  

The veteran reported that after the military, he did work by 
helping his parents in their taxi business.  In 1981, he 
received a license to drive a truck.  He stated that he had 
had hundreds of jobs.  He stated that he hauled horses for a 
friend, but that this was not steady work.  He indicated that 
he often left jobs due to feeling exploited.  The psychiatric 
examiner stated that there was collaboration with the medical 
examiner.  It was determined that it was not likely that the 
veteran's service-connected disability precluded substantial 
gainful employment.  Specifically, his unemployability should 
not be based on his mental disorder since his depression did 
not seem to render him unemployable as evidenced by his 
ability to work on his house or do some brief work for 
friends or family.  He seemed very determined to often be in 
an adversarial position.  When asked when he last worked, he 
indicated that it was two weeks ago.   He reported that he 
lost money doing this work and that he would not continue.        

Mental status examination showed that the veteran was 
appropriately dressed with good hygiene.  He was cooperative.  
However, it was unclear whether or not he was withholding any 
kind of information.  He appeared euthymic during the 
interview, although, he stated that his usual mood was 
frustrated and edgy.  At times, he felt overwhelmed and not 
happy with himself.  His solution to pick up his mood was to 
stay occupied.  When asked how he would stay occupied, he 
stated that he would try to work on the property that he was 
renovating.  His speech was spontaneous and logical, although 
not always relevant.  His recent and remote memory was 
intact.  There was no indication of any thought disorder.  
Delusions and hallucinations were denied.  He was oriented 
times three.  In the past, he would have impaired impulse 
control in terms of throwing things, but not often.  
Currently, he seemed to still have impulsive tendencies when 
he left jobs abruptly.  He was often in conflict, especially 
in employment situations.  He seemed to seek out such 
conflicts or leave situations rather than resolve them.  This 
impaired his ability to get along with others and to maintain 
employment, but in no way precluded employment by any means.  

The veteran did have some depression, although it was not 
severe.  Although he had had thoughts of suicide in the past, 
he had no plan or intent.  He denied homicidal ideation.  He 
had trouble with sleep.  His appetite was well maintained.  
He obsessed about getting VA compensation and about how VA 
had unfairly treated him.  The diagnoses were mild depressive 
disorder and personality disorder with narcissistic features.  
The examiner commented that for both the depressive and 
personality disorder, a GAF score of 56 was being assigned.  
(A GAF score of 51 to 60 signifies moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks), OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).   38 C.F.R. § 4.125.)

A February 2003 general medical examination report indicates 
that neurological examination showed a mild long thoracic 
neuropathy demonstrated by electrodiagnostic study.  The 
veteran had bilateral shoulder pain.  He took no medication 
for the pain and had been able to work through this level of 
pain.  Additionally, he had sharper pain, irregular in its 
presentation, but averaging about once per month and usually 
associated with extending the right arm.  This impaired 
function for, at the most, three days, at which time he would 
not engage in work.  He reported that he worked as a truck 
driver for the past 20 years on an intermittent basis and 
reported that he had gone through many employers without 
specifying exact reasons for leaving, but feeling at times 
that he was being taken advantage of.  In light of his 
shoulder problems, he stated that his capacity to lift had 
diminished over the years and the task of emptying a 
semitrailer had become more difficult for him.  He had done 
his most recent trucking run two weeks ago.  He owned his own 
rig and with increasing fuel prices, breaking even was 
difficult.  He was also working on a house he had purchased.  
His medications were reported as Procardia and baby aspirin.  

Physical examination revealed that the heart was unenlarged 
and that it had regular rate and rhythm.  No murmurs or 
gallops were noted.  There was no deformity or tenderness 
over the clavicular area.  Range of motion studies of the 
shoulders showed forward motion to 180 degree, abduction to 
180 degrees, internal and external rotation to 85 degrees, 
and extension to 45 degrees, all without evidence of pain.  
Motor function was normal and sensation was intact.  Muscle 
bulk and tone in the upper extremities were normal.  The 
diagnoses were status post automobile accident with 
acromioclavicular separation and mild long thoracic 
neuropathy.

The examiner indicated that a joint opinion between the 
psychological and the medical evaluators regarding the 
veteran's overall employability was being rendered.  From a 
physical standpoint, the veteran remained capable of being 
employed in his present occupation with perhaps a reduction 
in the tasks involving lifting and pulling in light of the 
fact that they exacerbated his symptoms.  The history 
reflected his ability to be gainfully employed.  It would 
appear, however, that his personality disorder impacted on 
his ability to gain and maintain employment.  His records 
reflect a certain erratic work behavior in the pursuit of 
studies, as well as work.  

Analysis

The Board has considered the evidence under the criteria in 
effect prior to November 6, 1996, and finds that entitlement 
to an increased rating is not warranted.  The Board notes 
that on VA examination in February 1997, the veteran was 
assigned a very low GAF score (38) and the examiner indicated 
that the appellant's physical symptoms had resulted in a 
massive depression.  It was also noted that there were 
problems with concentration, causing memory impairment.  
However, through subsequent evaluation and treatment, as 
reported above, it was discovered that the appellant also had 
ADD and a personality disorder, which accounted for many of 
his symptoms.  It is noted that in November 1998, the veteran 
reported that his periods of depression did not last terribly 
long.  He spent most of his time with his family.  He also 
did activities with his friends and had a girlfriend.  The 
examiner stated that there was some depression, but most of 
his problems were related to some kind of a personality 
disorder.  

The Board also notes that a December 2000 letter from a VA 
psychiatrist reported that the veteran had various symptoms 
in relation to his depression, which interfered with his 
industrial capability.  The examiner assigned a GAF score of 
48 at that time.  After review of all the evidence of record, 
however, the Board finds that the record does not support a 
finding of considerable impairment.  The Board specifically 
notes that on VA examination in February 2003, the examiner 
indicated, in essence, that the veteran's actions as far as 
treatment were not consistent with someone who was suffering 
from a depressive disorder.  The examiner characterized the 
depressive disorder as mild.  The examiner also reported that 
in September 2002, a depression screening was negative with a 
score of three or less.  Overall evaluation of the entire 
evidence of record strongly suggests that most of the 
veteran's symptoms are related to nonservice-connected 
conditions.  Therefore, the Board finds that his service-
connected psychiatric disorder does not result in 
considerable impairment such as to warrant a 50 percent 
rating under DC 9405.  

Similarly, the Board finds that the criteria for a 50 percent 
rating have not been met under the new rating schedule.  The 
evidence of record does not show flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or impaired abstract thinking.  
The Board notes that VA examination in February 1997 noted 
that the veteran's symptoms included impaired memory due to 
inability to concentrate.  Further, it is noted that a 
December 2000 letter from a VA psychiatrist, noting diagnoses 
of depression and ADD and a GAF score of 48, indicated that 
the veteran's symptoms of depression included difficulty with 
complex tasks, impairment in concentration and short term 
memory, impaired judgment, impulsivity, and poor motivation. 
While the February 1997 and December 2000 reports appear to 
attribute all of the veteran's symptoms to depression, other 
reports, to include the November 1998 and February 2003 VA 
examinations, indicate that his symptoms are primarily due to 
nonservice-connected disorders.  This is evident by the fact 
that in 2003, the examiner found that the veteran's 
depressive disorder was mild, and the fact that in 1998, the 
examiner stated that most of the appellant's symptoms were 
related to some type of personality disorder.  Further, 
contrary to the December 2000 letter, a February 2002 
treatment report indicated that poor concentration and focus 
were attributed to ADD.  Moreover, the VA examiner in 2003 
indicated that the veteran's actions, to include treatment 
sought and received, had been inconsistent with someone who 
was having difficulty with depressive symptoms.  And, it is 
noted that there appears to be some doubt as to the 
appellant's forthrightness, as he essentially gave the 
impression at the 2003 VA examination that he may be 
withholding information.  

In short, the Board finds that the veteran's depression is 
mild and that although he may possibly present some symptoms 
which fall under the 50 percent rating category, the overall 
disability picture evidenced by the record does not warrant 
the award of a higher rating.  Accordingly, entitlement to an 
increased rating for depression is denied.  

With regard to the veteran's claim for entitlement to TDIU, 
it is noted that he has the following service-connected 
disabilities:  major depression, rated 30 percent disabling; 
angina pectoris secondary to intimal disease in distal left 
anterior descending branch of the left anterior coronary 
artery, rated 30 percent disabling; left thoracic outlet 
syndrome, rated 10 percent disabling; right thoracic outlet 
syndrome, rated 10 percent disabling; right acromioclavicular 
condition, rated 10 percent disabling; and history of left 
acromioclavicular separation, rated noncompensable.  His 
combined disability rating is 70 percent.  Although the 
veteran has a combined rating of 70 percent, none of his 
disability ratings are rated 40 percent or more.  Therefore, 
he does not meet the requirements of 38 C.F.R. § 4.16(a) for 
TDIU consideration.  Furthermore, VA examinations in February 
2003 have clearly indicated that he is in no way rendered 
unemployable due to his service-connected disorders.  

As for extraschedular consideration for TDIU, this case in no 
way presents such an exceptional or unusual disability 
picture to warrant extraschedular consideration.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization or frequent treatment for any of 
his service-connected disorders.  None of his disorders are 
shown to present a very severe disability picture, as 
evidenced by the findings on February 2003 VA examinations.  
As for interference with employment, the veteran clearly has 
issues with staying employed.  However, this is primarily due 
to his personality disorder.  Again, VA examinations in 
February 2003 have clearly indicated that he is in no way 
rendered unemployable due to his service-connected disorders.  
As such, the Board finds that entitlement to TDIU is not 
warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
major depression is denied.

Entitlement to TDIU is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


